Citation Nr: 1731988	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  07-06 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 22, 2010 for bilateral pes planus and mild osteoarthritis.  

2.  Entitlement to an initial rating in excess of 30 percent from April 22, 2010 to August 14, 2013 for bilateral pes planus and mild osteoarthritis.  

3.  Entitlement to an initial rating in excess of 50 percent since August 14, 2013 for bilateral pes planus and mild osteoarthritis.

4.  Entitlement to an initial compensable rating for right hallux valgus, prior to October 1, 2007.  

5.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus, since October 1, 2007.  

6.  Entitlement to an initial rating in excess of 10 percent for left hallux valgus.  

7.  Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral pes planus, hallux valgus, with mild osteoarthritis, and assigned a noncompensable rating, effective December 20, 1999.  During the course of this appeal, the RO granted a 10 percent rating for bilateral pes planus, hallux with mild osteoarthritis, effective December 20, 1999.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2008.  A transcript of that hearing is of record and associated with the claims file.  

The Board remanded the instant claim for further development in March 2010.  

Thereafter, the Appeals Management Center (AMC), pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994) (where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlap), separately rated the Veteran's right hallux valgus with a noncompensable rating, effective December 20, 1999.  An evaluation of 100 percent was assigned effective June 12, 2007, based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from October 1, 2007, following the end of his convalescence period.  An additional total evaluation (100 percent) was assigned effective June 4, 2010, based on surgical treatment necessitating convalescence.  The 10 percent rating was resumed from August 1, 2010, following the Veteran's period of convalescence.  

Additionally, the Veteran's bilateral pes planus condition was recharacterized as bilateral pes planus and mild osteoarthritis with left hallux valgus, rated as 10 percent, effective June 12, 2007.  A 30 percent rating was assigned, effective April 22, 2010.

The Board again remanded the instant claim for further development in May 2012.  At that time, based upon representations made by the Veteran's representative in a June 2011 Informal Hearing Presentation (IHP), the Board also found that the issue of entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thereafter, the RO granted an evaluation of 100 percent for right hallux valgus effective December 13, 2013, based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from April 1, 2014, following the end of his convalescence period.  Further, the RO also granted a higher evaluation of 50 percent for bilateral pes planus from August 14, 2013, and, pursuant to Esteban, separately rated at 10 percent the Veteran's left hallux valgus, effective December 20, 1999.

FINDING OF FACT

In a July 2015 Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a Board decision in the present appeal, the Veteran withdrew the issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an initial rating in excess of 10 percent prior to April 22, 2010 for bilateral pes planus and mild osteoarthritis are met.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. § 20.204 (2016).

2.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an initial rating in excess of 30 percent from April 22, 2010 to August 14, 2013 for bilateral pes planus and mild osteoarthritis are met.  38 U.S.C.A.             § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an initial rating in excess of 50 percent since August 14, 2013 for bilateral pes planus and mild osteoarthritis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an initial compensable rating for right hallux valgus, prior to October 1, 2007 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an initial rating in excess of 10 percent for right hallux valgus, since October 1, 2007 are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an initial rating in excess of 10 percent for left hallux valgus are met.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for a TDIU are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.             § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Issues on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

As discussed above, this matter was last before the Board in May 2012, where the issues on appeal were remanded for additional development.  While on remand, in a June 2015 rating decision, the RO granted both a higher initial evaluation of 50 percent for bilateral pes planus with osteoarthritis from August 14, 2013, and a separate compensable evaluation of 10 percent for left hallux valgus, resulting in a combined total evaluation of 70 percent from August 14, 2013.

In a July 2015 letter, the Board informed the Veteran that the ordered May 2012 development had been completed, and that the matter was being returned to the Board for a decision.  Per a subsequent July 2015 Statement in Support of Claim, via VA Form 21-4138, the Veteran advanced being satisfied with the June 2015 rating decision.  As such, the Veteran asked to "withdraw my appeal from the [Board] in order to be paid at the 70% combined rate that I am now service connected for."  In other words, the Veteran conveyed being satisfied with the current combined evaluation of 70 percent, and asked that all of the issues remaining before the Board, to include the foot disability ratings and entitlement to a TDIU, be withdrawn.

As the Veteran has withdrawn the remaining issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of an initial rating in excess of 10 percent prior to April 22, 2010 for bilateral pes planus and mild osteoarthritis, an initial rating in excess of 30 percent from April 22, 2010 to August 14, 2013 for bilateral pes planus and mild osteoarthritis, an initial rating in excess of 50 percent since August 14, 2013 for bilateral pes planus and mild osteoarthritis, an initial compensable rating for right hallux valgus, prior to October 1, 2007, an initial rating in excess of 10 percent for right hallux valgus, since October 1, 2007, an initial rating in excess of 10 percent for left hallux valgus, and entitlement to a TDIU, and the issues will be dismissed.


ORDER

An initial rating in excess of 10 percent prior to April 22, 2010 for bilateral pes planus and mild osteoarthritis is dismissed.

An initial rating in excess of 30 percent from April 22, 2010 to August 14, 2013 for bilateral pes planus and mild osteoarthritis is dismissed.   

An initial rating in excess of 50 percent since August 14, 2013 for bilateral pes planus and mild osteoarthritis is dismissed. 

An initial compensable rating for right hallux valgus prior to October 1, 2007, is dismissed. 

An initial rating in excess of 10 percent for right hallux valgus since October 1, 2007, is dismissed. 

An initial rating in excess of 10 percent for left hallux valgus is dismissed. 

Entitlement to a TDIU is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


